Citation Nr: 1021196	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in September 2007.  A 
transcript of that proceeding is associated with the claims 
file.

The Board remanded this issue to the RO for further 
development in April 2008.  The file has now been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to May 7, 2009 the Veteran's right knee disability 
was manifested by flexion greater than 60 degrees and 
extension greater than 5 degrees, with pain on motion but 
without instability.

2.  From May 7, 2009 the Veteran's right knee disability has 
been manifested by flexion greater than 60 degrees and 
extension limited to 20 degrees, with pain on motion but 
without instability.








CONCLUSION OF LAW

The criteria for a separate evaluation of 30 percent, but not 
more, for limitation of extension of the right knee are met 
effective from May 7, 2009 but not before; otherwise the 
criteria for a rating higher than 10 percent for 
chondromalacia patella of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004, May 2008 and March 
2009 the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and, 
information and evidence that the Veteran was expected to 
provide.  A letter in March 2006 also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the Court 
articulated the standard for adequate VCAA notice in a claim 
for increased rating.  The Board remanded the case in April 
2008 in part for compliance with Vazquez-Flores, and the RO's 
letter in May 2008 provided the required notice.  Thereafter, 
the Federal Circuit vacated the Court's previous decision in 
Vazquez-Flores, concluding that generic notice in response to 
a claim for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  
Regardless, overall, the Board is satisfied the RO provided 
both generic and specific VCAA notice as to the increased 
rating claim when considering all of the VCAA letters cited 
above.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records (STRs) have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with her claim, 
and she has been afforded a hearing before the Board. Thus, 
the duties to notify and assist have been met.

The Board previously reviewed the file, determined that the 
VA examinations of record were inadequate, and remanded the 
case for the purpose of affording the Veteran an appropriate 
VA examination.  The Veteran was afforded a VA examination in 
May 2009.  The Veteran has not asserted the most recent VA 
examination was inadequate in any way, and the competency of 
a VA examiner is presumed, absent a showing of some evidence 
to the contrary.  See Hilkert v. West, 12 Vet. App. 145 
(1999).  The Board accordingly finds the originating agency 
has substantially complied with the requirement for 
examination articulated in the Board's remand.  See Dymant v. 
West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim on appeal.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be non-compensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent may 
be applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

Disabilities of the knee are rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263. 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation for impairment to a slight 
degree, a 20 percent evaluation for impairment to a moderate 
degree, and a 30 percent evaluation for impairment to a 
severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258; 
removal of semilunar cartilage, symptomatic, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
However, there is no indication the Veteran has any 
abnormalities of the semilunar cartilage so these diagnostic 
codes are not for application.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under the rating schedule, full motion of the knee is 0 to 
140 degrees.  38 C.F.R. § 4.71 Plate II; Arnesen v. Brown, 8 
Vet. App. 432, 439 (1995). 

Ankylosis of the knee is rated under Diagnostic Code 5266.  
Impairment of the fibula and tibia (malunion or nonunion) is 
rated under Diagnostic Code 5262, and genu recurvatum is 
rated under Diagnostic Code 5263.  The Veteran is not shown 
to have any of these disorders, so those Diagnostic Codes do 
not apply.

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DCs 5260 or 5261 need not be compensable but 
must at least meet the criteria for a non-compensable rating.  
A separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability. 
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disabilities.  

The Veteran had a VA examination of the joints in March 2004; 
the examiner, a physician, reviewed the claims file in 
conjunction with the examination.  The Veteran reported her 
knee did not interfere with her activities or her work but 
complained of pain increasing over the past six months.  She 
characterized the pain as aching, daily pain with occasional 
swelling; she denied locking or instability.  She stated her 
leg would be fatigued at the end of the day after having been 
on her feet, but stated she had no limitation of activity 
associated with such end-of-day fatigue.  She denied 
additional limitation due to flare-ups.  She reported some 
pain when rising from a seated position; she currently took 
pain medication, which helped somewhat.

On examination the Veteran was observed to walk with a normal 
gait.  There was joint line tenderness. Active flexion was to 
75 degrees; there was an additional 25 degrees of passive 
motion, with pain.  There was no subpatellar crepitation.  
There appeared to be mild effusion of the suprapatellar.  
Lachman's and McMurray's were negative.  Cruciate and 
collateral ligaments appeared to be intact.  The most recent 
VA X-ray in June 2002 showed bone spurring consistent with 
degenerative joint disease (DJD).  The examiner's impression 
was DJD of the right knee and chondromalacia patella of the 
right knee.  The examiner stated an impression that the 
Veteran's major function al impairment was pain; there did 
not appear to be any limitation of range of motion or joint 
function due to pain.

 The Veteran presented to the VA outpatient clinic in 
September 2005 complaining of edema in the right knee; she 
reported swelling began three weeks before and stated her 
private physician though the Veteran may have a meniscus 
problem. 

During VA orthopedic follow-up in September 2005 the Veteran 
denied recent trauma or injury; she also denied mechanical 
symptoms such as locking or catching; her main complaints 
were pain and swelling.  The clinician noted the Veteran was 
employed as a Licensed Visiting Nurse (LVN) in an office 
environment.  X-rays of the both knees taken that day showed 
very minimal narrowing of the medial compartment, as well as 
mild degenerative changes in the patellofemoral compartment 
bilaterally, without effusions.  On examination there was a 
mild amount of effusion and swelling of the right knee.  
Range of motion was from 3 degrees to 90 degrees; she was 
stable to varus and valgus stress.  There was negative 
anterior drawer; Apley and McMurray tests were negative.  
There was generalized tenderness, more so in the peripatellar 
region.  The clinical impression was probable patellofemoral 
arthritis with no indication of any internal derangement.  
The treatment plan was to schedule magnetic resonance imaging 
(MRI) to rule out internal derangement.

VA MRI of the right knee in October 2005 showed Grade IV 
chondromalacia and arthritis.  The anterior cruciate ligament 
(ACL) and posterior cruciate ligament (PCL) appeared to be 
intact.  The interpreter's impression was small joint 
effusion; Grade IV chondromalacia involving both the medial 
and lateral patellar facets as well as the inferior aspect of 
the trochlea; and, mild degenerative signal intensity in the 
medial meniscus with no visible tear.

A March 2006 patient report from Core Chiropractic and 
Physical Therapy asserts the Veteran was undergoing treatment 
for back pain and bilateral knee pan.  Specifically in regard 
to knee problems, the Veteran demonstrated a moderate 
decrease in ranges of motion in flexion and extension as well 
as medial and lateral instability; there was also evidence of 
chondromalacia patella, more so in the right knee.  Medial 
and lateral meniscuses appeared to be intact, but her medial 
and lateral longitudinal ligaments both demonstrated moderate 
instability.  The Veteran rated her pain as 6.5 on a 10-point 
scale.  The chiropractor stated it was within reasonable 
medical probability to assume that her conditions would 
directly affect her quality of living such as her ability to 
perform a job as it is physically straining on areas that 
were no structurally weaker.

The Veteran was scheduled to undergo another VA examination 
in July 2006 but she failed to report for examination.

The Veteran testified before the Board in September 2007 that 
her work as a nurse required her to be on her feet for long 
periods.  Her knee would sometimes lock and sometimes feel 
like it was coming out; she also felt constant grinding.  She 
could ascend stairs but could not descend.  She reported pain 
often but not daily, and dependent on her level of activity 
during the day.  The knee would sometimes swell and remain 
swollen for days.  "Giving out" only occurred when 
descending stairs.  The Veteran had been provided orthotics 
in the form of a knee brace and corrective shoes, which 
helped to some degree.  

The Veteran had a VA medical examination in May 2009 in which 
the examiner, a physician, reviewed the claims file in 
conjunction with the examination.  The Veteran complained of 
constant pain and swelling, daily and all day, increasing in 
intensity toward the end of the day.  She stated her job as a 
nurse required her to stand all day; she denied missing any 
work.  She reported instability, with several falls, and 
endorsed occasionally wearing a knee brace.  The Veteran was 
able to drive a car and to maintain her apartment, with help.  
She denied flare-ups since the symptoms were constant.  She 
denied incoordination but endorsed fatigue and lack of 
endurance secondary to pain, which made any activity 
difficult after leaving work.

On examination the Veteran was observed to walk with a mild 
limp and to have joint effusion.  Flexion was 20 degrees to 
80 degrees, and she lacked 20 degrees extension.  Flexion was 
painful throughout the arc.  There was marked joint line 
tenderness without crepitation.  Cruciates and collaterals 
appeared to be stable, and Lachman's and McMurray's were 
negative.  Repetitive motion produced no change in range of 
motion, coordination, fatigue, endurance or pain level.  The 
examiner's impression was DJD of the right knee; medial 
meniscal degeneration of the right knee; decreased range of 
motion of the right knee secondary to degenerative disease; 
and, chronic pain secondary to degenerative disease of the 
right knee.  The examiner stated the Veteran had functional 
limitations in range of motion secondary to degenerative 
disease and pain, and also had fatigue and lack of endurance.

The examiner issued an addendum in November 2009 clarifying 
that the Veteran's actual flexion was to 60 degrees; he also 
stated it is as likely as not the Veteran's DJD is related to 
her chondromalacia in service.

On review of the evidence above, the Board notes the Veteran 
has had flexion of 60 degrees or better throughout the period 
of this appeal.  The VA examiner in July 2009 noted the 
presence of pain throughout the arc of movement; however, the 
current 10 percent rating is appropriate compensation for 
pain since the Veteran is able to achieve flexion to at least 
60 degrees despite such pain.

However, the VA examination in May 2009 established extension 
to 20 degrees; limitation of extension to 20 degrees is 
compensable at 30 percent under Diagnostic Code 5261.  Given 
that separate ratings are available for limitation of flexion 
and limitation of extension, the Board finds the Veteran is 
entitled to a separate rating of 30 percent under Diagnostic 
Code 5261 for limitation of extension effective from May 7, 
2009, the date of the VA examination.

There is conflicting evidence of record regarding whether the 
Veteran has actual subluxation or lateral instability to 
warrant separate compensation under Diagnostic Code 5257.  
The Veteran has reported such instability to medical 
examiners, and a claimant is acknowledged to be competent to 
report observable symptoms; see Layno v. Brown, 6 Vet. 
App.465, 469  (1994) and Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Also, the chiropractor from Core Chiropractic 
reported in March that the Veteran's medial and lateral 
longitudinal ligaments both demonstrated "moderate 
instability" although without providing a clinical rationale 
for such assertion.  In contrast, VA examinations in March 
2004 and May 2009 specifically noted negative Lachman's test 
and negative McMurray's test, thus showing there has been no 
clinical demonstration of instability; this is consistent 
with the VA orthopedic clinic notes and MRI in September-
October 2005 that similarly found no current instability of 
the ligaments.

Based on the above the Board finds the Veteran is entitled to 
a separate 30 percent rating for limitation of extension, but 
not more, effective from May 7, 2009 but not before.  In that 
regard, the Board notes there is no evidence of limitation of 
extension to 30 degrees or less, as required under Diagnostic 
Code 5261 for a rating higher than 30 percent.

The Board acknowledges that painful motion of a major joint 
or groups caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
combined under DC 5003 even though there is no actual 
limitation of motion.  VAOPGCPREC  09-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
However, the Veteran has been rated at 10 percent prior to 
July 2009 and 30 percent from that date; accordingly the 
minimum compensation under Lichtenfels is satisfied.    

The Veteran's representative asserts the Veteran should be 
rated higher for additional functional loss as per DeLuca.  
However, the currently-assigned ratings of 10 percent prior 
to May 2009 and 30 percent are assigned with due 
consideration of pain, fatigability and lack of endurance as 
reported by the Veteran and as demonstrated on examination.  
The record does not show that her disability picture more 
closely approximates the next higher schedular level due to 
the DeLuca factors; accordingly, additional compensation is 
not warranted.  
 
VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the Veteran's lay evidence in the form 
of her correspondence to VA and her testimony before the 
Board.  As noted, the Veteran is competent to report her 
symptoms; however, as noted above the Veteran's account of 
instability before and after the hearing are refuted by the 
medical evidence of record; her other assertions do not show 
entitlement to higher rating under the appropriate criteria 
for limitation of motion or other alternative diagnostic 
codes.

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required any hospitalizations for her right knee disability 
and the manifestations of the disability are those 
specifically contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be to a compensable degree.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

The Court has recently held that a request for a total 
disability evaluation based upon individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation. There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In this case the Veteran is shown to have been 
employed throughout the course of the claim on appeal.  
Accordingly, Rice is not applicable.

In sum, based on the medical and lay evidence of record the 
Board finds the criteria for a separate evaluation of 30 
percent are met from May 9, 2009.  The Veteran's claim is 
accordingly granted to that extent.

The benefit-of-the-doubt rule has been applied in favor of 
the Veteran.  Gilbert, 1 Vet. App. 49, 53.  
      

ORDER

Separate rating of 30 percent for limitation of extension of 
the right knee is granted effective from May 9, 2009, subject 
to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


